
	
		II
		111th CONGRESS
		2d Session
		S. 2993
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. Sanders (for
			 himself, Mr. Whitehouse,
			 Mr. Cardin, Mrs. Gillibrand, Mr.
			 Merkley, Mr. Lautenberg,
			 Mr. Leahy, Mrs.
			 Boxer, Mr. Menendez, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To increase the quantity of solar
		  photovoltaic electricity by providing rebates for the purchase and installation
		  of an additional 10,000,000 solar roofs and additional solar water heating
		  systems with a cumulative capacity of 10,000,000 gallons by
		  2019.
	
	
		1.Short titleThis Act may be cited as the
			 10 Million Solar Roofs and 10 Million
			 Gallons of Solar Water Heating Act of 2010.
		2.FindingsCongress finds that—
			(1)(A)there is huge potential for increasing the
			 quantity of electricity produced in the United States from distributed solar
			 photovoltaics and solar water heating systems;
				(B)the use of solar photovoltaics on the roofs
			 of 10 percent of existing buildings could meet 70 percent of peak electric
			 demand; and
				(C)a
			 key barrier to increased deployment of solar photovoltaic and hot water heating
			 systems is the upfront cost of capital, even though over time the systems are
			 cost-effective;
				(2)investment in solar photovoltaics
			 technology will create economies of scale that will allow the technology to
			 deliver electricity at prices that are competitive with electricity from fossil
			 fuels;
			(3)electricity produced from distributed solar
			 photovoltaics helps to reduce greenhouse gas emissions, does not emit harmful
			 air pollutants, such as mercury, sulfur dioxide, and nitrogen oxides, uses
			 existing rooftop space, and does not require additional land for generation,
			 thereby conserving natural resources and wildlife habitat;
			(4)electricity produced from distributed solar
			 photovoltaics enhances national energy security and helps to meet peak power
			 demand without requiring the construction and siting of new transmission
			 infrastructure;
			(5)investments in renewable energy stimulate
			 the development of green jobs in the United States that provide substantial
			 economic benefits;
			(6)(A)rebate programs in several States have been
			 successful in increasing the quantity of solar energy from distributed solar
			 photovoltaics and solar water heating systems;
				(B)the State of California leads the United
			 States in installed solar photovoltaic systems and has used rebate programs to
			 promote the installation of more than 500 megawatts of grid-connected solar
			 photovoltaics, with 226 megawatts installed during the 3-year period ending on
			 the date of enactment of this Act due to the Solar Initiative of the
			 State;
				(C)the State of New Jersey is second in the
			 United States in installed solar photovoltaic systems and has used incentive
			 programs to achieve 90 megawatts of installed solar capacity;
				(D)the State of Hawaii leads the United States
			 in solar water heating systems installed, and will require all new homes to
			 have solar water heating systems starting in 2010, which is projected to save
			 the average household $600 annually and reduce the oil consumption of the State
			 by 30,000 barrels in 2010 alone; and
				(E)the State of Florida has used consumer and
			 business rebate programs for solar photovoltaic and solar water heating systems
			 and is second in the United States in installed solar hot water systems;
				(7)despite inventing solar technology, the
			 United States has fallen behind nations with less solar resources because those
			 nations have set in place policies to promote solar energy, and the United
			 States now ranks fourth in installed solar behind Germany, Spain, and
			 Japan;
			(8)there are more than 1,500,000 solar water
			 heating systems in the United States that rely on a free fuel source, the sun,
			 to provide hot water, and there is enormous potential for additional solar hot
			 water systems to displace fossil fuel use in water heating; and
			(9)homes in the United States spend more than
			 $13,000,000,000 on energy for water heating, which is equivalent to 11.4
			 barrels of oil per home and accounts for approximately 30 percent of the carbon
			 dioxide emissions of an average home, but solar water heating systems can
			 reduce the cost of water heating and reduce residential carbon dioxide
			 emissions.
			3.Rebates for purchase and installation of
			 photovoltaic systems and solar water heating systems
			(a)In generalThe Secretary of Energy (referred to in
			 this Act as the Secretary) shall establish a program under which
			 the Secretary shall provide rebates to eligible individuals or entities for the
			 purchase and installation of solar photovoltaic systems and solar water heating
			 systems for residential and commercial properties in order to install, over the
			 10-year period beginning on the date of enactment of this Act, at least—
				(1)an additional 10,000,000 solar systems in
			 the United States (as compared to the number of solar systems installed in the
			 United States as of the date of enactment of this Act) with a cumulative
			 capacity of at least 30,000 megawatts; and
				(2)an additional 200,000 solar water heating
			 systems in the United States (as compared to the number of solar water heating
			 systems installed in the United States as of the date of enactment of this Act)
			 with a cumulative capacity of 10,000,000 gallons.
				(b)Eligibility
				(1)In generalTo be eligible for a rebate under this
			 section—
					(A)the recipient of the rebate shall be a
			 homeowner, business, nonprofit entity, or State or local government that
			 purchased and installed a solar photovoltaic system or solar water heating
			 system for a property located in the United States; and
					(B)the total capacity of the solar
			 photovoltaic system for the property shall not exceed 2 megawatts.
					(2)Other incentivesThe Secretary shall issue guidance to
			 participating solar installers and contractors to ensure that information is
			 made available to rebate recipients on all available Federal, State, local, and
			 other incentives for energy efficiency improvements that can be made in the
			 buildings on the property at which the solar photovoltaic or hot water heating
			 system is being installed.
				(3)Other
			 entitiesAfter public review
			 and comment, the Secretary may identify other individuals or entities located
			 in the United States that qualify for a rebate under this section.
				(c)Amounts
				(1)Solar photovoltaic systems
					(A)In generalSubject to subparagraph (B) and paragraph
			 (3), the amount of a rebate provided to an eligible individual or entity for
			 the purchase and installation of a solar photovoltaic system for a property
			 under this section shall be a rebate per watt of installed capacity not to
			 exceed the following amounts:
						
							
								
									Calendar
					 yearDollar per watt
									
									20101.75
									
									20111.75
									
									20121.5
									
									20131.25
									
									20141
									
									20151
									
									20160.75
									
									20170.75
									
									20180.5
									
									20190.5.
									
								
							
						
					(B)AdjustmentsThe Secretary may adjust the maximum
			 amounts described in subparagraph (A)—
						(i)to ensure deployment consistent with the
			 purposes of this Act; and
						(ii)to respond to projected and actual market
			 conditions.
						(2)Solar water heating systems
					(A)In generalSubject to subparagraph (B) and paragraph
			 (3), the amount of a rebate provided to an eligible individual or entity for
			 the purchase and installation of a solar water heating system under this
			 section shall be not more than $1 for each watt thermal-equivalent of installed
			 capacity during calendar year 2010.
					(B)AdjustmentsThe Secretary shall ensure that the maximum
			 amount described in subparagraph (A) decreases over time at a rate that is
			 similar to the schedule described in paragraph (1)(A), and consistent with
			 projected and actual market conditions and the purposes of this Act, for each
			 watt thermal-equivalent of installed capacity.
					(3)Maximum
			 amountThe total amount of a
			 rebate provided to an eligible individual or entity for the purchase and
			 installation of a solar photovoltaic system or solar water heating system for a
			 property under this section shall not exceed 50 percent of the remaining cost
			 to the purchaser for the purchase and installation of the system (after
			 consideration of all applicable Federal, State, and local incentives and tax
			 credits).
				(d)Relationship to other lawThe authority provided under this section
			 shall be in addition to any other authority under which credits or other types
			 of financial assistance are provided for installation of a solar photovoltaic
			 or solar water heating system for a property.
			(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
